Name: Commission Regulation (EEC) No 1470/92 of 4 June 1992 re- establishing the levying of customs duties on products of category 4 (order No 40.0040), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6. 92 Official Journal of the European Communities No L 155/19 COMMISSION REGULATION (EEC) No 1470/92 of 4 June 1992 re-establishing the levying of customs duties on products of category 4 (order No 40.0040), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of products of category 4 (order No 40.0040), originating in Indonesia, the relevant ceiling amounts to 1 883 000 pieces ; Whereas on 27 February 1992 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 9 June 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 4 40.0040 4 (1 000 pieces) 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. (*) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation as last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7. 2. 1992, p. 1 ). No L 155/20 Official Journal of the European Communities 6. 6. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1992. For the Commission Christiane SCRIVENER Member of the Commission